214 F.3d 784 (7th Cir. 2000)
Charles Kruger,    Plaintiff-Appellant,v.Kenneth S. Apfel,    Defendant-Appellee.
No. 98-4193
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 29, 2000
Decided May 10, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98-C-144--Rudolph T. Randa, Judge.
Before Bauer, Cudahy, and Eschbach, Circuit Judges.
Per Curiam.


1
In February 1998, Charles Kruger  filed suit in district court challenging the  Social Security Administration's (SSA) final  decision denying his application for disability  benefits. He appeals the dismissal of his suit  under Federal Rule of Civil Procedure 41(b) for  failure to prosecute. Because the district court  abused its discretion by dismissing the case  without due warning to Kruger's counsel, we  vacate and remand for further proceedings.

I.  BACKGROUND

2
In 1992, Kruger, who served as an officer in  the United States Army for 20 years before poor  health forced him to resign, applied for social  security disability benefits. In 1994, SSA denied  his application, but, after Kruger sought  judicial review, the district court remanded his  case to SSA for further proceedings. In December  1997, SSA again denied his application, and  Kruger through counsel again filed suit in  district court for judicial review. The district  court referred the case to a magistrate judge for  an initial recommendation. The magistrate judge  set a briefing schedule that required Kruger to  file his brief by August 4, 1998. On August 3,  Kruger's counsel requested an extension of the  deadline to September 11, which the magistrate  judge granted. Kruger's counsel failed to file  the brief by the new deadline. Instead, on  October 13, Kruger's counsel requested a second,  unopposed extension to October 16. She alleged  that an increased caseload due to the abrupt  departure of a staff person had prevented her  from completing the brief any sooner. The  magistrate judge denied counsel's request for a  second extension of time, in part because counsel  had waited more than a month past the original  deadline to request additional time, and  recommended to the district judge that the case  be dismissed for failure to prosecute. The  magistrate judge issued his recommendation and  mailed a copy to both parties on October 15.


3
On November 3, Kruger filed his objections to  the magistrate judge's recommendation. Because  the objections were not timely, the district  court refused to consider them and on November  30, 1998 adopted the magistrate judge's  recommendation without review. On December 14  Kruger filed a notice of appeal and a motion to  amend or alter the judgment. In August 1999, the  district court denied Kruger's motion, and this  appeal followed.

II.  DISCUSSION

4
We review dismissal as a sanction for failure  to prosecute for an abuse of discretion. Williams  v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th  Cir. 1998). Although abuse of discretion is a  deferential standard, it is, nonetheless, a  meaningful one. See Dunphy v. McKee, 134 F.3d  1297, 1300 (7th Cir. 1998). We will find an abuse  of discretion where the district court commits an  error of law, Khan v. Gallitano, 180 F.3d 829,  837 (7th Cir. 1999), or fails to consider an  essential factor, see Robyns v. Reliance Standard  Life Insurance Co., 130 F.3d 1231, 1236 (7th Cir.  1997).


5
A.  Failure to Review Magistrate's  Recommendation


6
Kruger's counsel filed objections to the  magistrate judge's recommendation, admitting that  she should have requested a second extension of  time as soon as she realized she would not meet  the deadline, but contending that the sanction of  dismissal was too harsh. Despite the fact that in  Lerro v. Quaker Oats Co., 84 F.3d 239, 241-42  (7th Cir. 1996), we clearly set out the method  for calculating the date Kruger's objections to  the magistrate judge's recommendation were due,  both parties and the district court failed to use  the Lerro method. In this case, the magistrate  judge mailed his recommendation to the parties on  October 15. Under Rule 72, a party has 10 days  after service to file objections. Lerro, 84 F.3d  at 241-42. Rule 6(a) excludes Saturdays, Sundays  and legal holidays from the 10-day count. Id. at  242. Rule 72 also requires a magistrate judge to  serve his recommendations on the parties, and,  because in this case the magistrate judge did so  by mail, Kruger had an additional three calendar  days to file his objections as provided in Rule  6(e). Id. Here, because there were two weekends  in the relevant 10-day period, 10 days plus three  days turned into 17 calendar days. Id. In  addition, because the 17th day fell on a Sunday,  Rule 6(a) permitted Kruger to file his objections  the next day on November 2. Id. Thus, Kruger  missed the deadline by one day, filing his  objections on November 3.


7
The district court recognized that Kruger's  objections had merit, but concluded that, because  they were not timely filed, it did not have to  consider them or review the magistrate judge's  recommendation before adopting it. But, as Kruger  points out, the 10-day deadline is not  jurisdictional; thus, the district court was not  barred from considering the late objections. See  Hunger v. Leiniger, 15 F.3d 664, 668 (7th Cir.  1994). In reaching its decision, the district  court overlooked the fact that we declined "to  extend our rule barring appeal when objections to  the magistrate judge's recommendation are not  filed with the district judge to a case in which  the filing was not egregiously late and caused  not even the slightest prejudice to the  appellees." Hunger, 15 F.3d at 668. In Hunger we  concluded that objections filed three weeks after  the magistrate issued his recommendation were not  egregiously late. By comparison, Kruger filed his  objections only a day late. Moreover, the SSA  does not assert that it was prejudiced by  Kruger's late filing.


8
Under Hunger, the district court should have  considered Kruger's objections. This would have  obligated the district judge to review de novo  anything Kruger objected to in the magistrate  judge's recommendation. Johnson v. Zema Sys.  Corp., 170 F.3d 734, 739 (7th Cir. 1999). But  even without considering the objections, the  district judge should have reviewed the  magistrate judge's recommendation for clear  error. Id. Under either the de novo or clear  error standard of review, the district court  should have rejected the recommendation because,  as we will explain, the district court did not  give Kruger's counsel the requisite warning  before dismissing his case for failure to  prosecute.

B.  Failure to Warn Before Dismissal

9
Kruger argues that the district court abused  its discretion in dismissing his case because his  counsel was not given a prior warning as required  by Ball v. City of Chicago, 2 F.3d 752 (7th Cir.  1993). We stated in Ball, "the judge should not  dismiss a case [for failure to prosecute] without  due warning to the plaintiff's counsel. . . .  [T]here should be an explicit warning in every  case." 2 F.3d at 755. Here, the district court  abused its discretion because it did not give  Kruger's counsel the requisite warning.


10
SSA counters that no such warning is required  and cites Johnson v. Kamminga, 34 F.3d 466, 468  (7th Cir. 1994), as support. But Johnson is  distinguishable and should be confined to its  facts. In Johnson, the district court dismissed  the case when, after numerous other delays  largely caused by the plaintiff's dilatory  conduct, the plaintiff failed to appear on the  first day of trial and lied to the court about  the reason for his absence. 34 F.3d at 467-68. We  have repeatedly stated that "[d]ismissal for  failure to prosecute is an extraordinarily harsh  sanction" that should be used "'only in extreme  situations, when there is a clear record of delay  or contumacious conduct, or when other less  drastic sanctions have proven unavailable.'"  Dunphy, 134 F.3d at 1299 (quoting In re Bluestein  & Co., 68 F.3d 1022, 1025 (7th Cir. 1995)).  Moreover, before imposing the ultimate sanction  of dismissal, it is appropriate for a district  court to "consider the egregiousness of the  conduct in question in relation to all aspects of  the judicial process." Barnhill v. United States,  11 F.3d 1360, 1367-68 (7th Cir. 1993). In  addition, a district court should "take full and  careful account of the frequency and magnitude of  the plaintiff's failures to comply with deadlines  for the prosecution of the suit." Ball, 2 F.3d at  759-60. Here, the magistrate judge recommended  dismissing Kruger's suit because counsel was 35  days late filing a brief. One missed deadline is  not a pattern of dilatory conduct, nor does the  delay here seem of much consequence in this  lawsuit. We have upheld dismissal as an  appropriate sanction when there has been a  history of delay or disregard for the district  court's orders such as in Johnson where the  district court dismissed after the plaintiff  failed to appear on the first day of his trial,  culminating seven years of delay due to the  plaintiff's inaction. 34 F.3d at 468. Unlike the  conduct in Johnson, Kruger's one missed deadline  fails to rise to the level of long-standing or  contumacious conduct warranting dismissal.


11
SSA also contends that, assuming a pre-dismissal  warning is required, Kruger received it when the  magistrate judge recommended that his case be  dismissed for failure to prosecute. We are not  persuaded by this argument. A magistrate judge's  recommendation that a case should be dismissed  for failure to prosecute is not the sort of  explicit warning contemplated by Ball, 2 F.3d at  755.

III.  CONCLUSION

12
Because the district court abused its discretion  in dismissing Kruger's case without giving his  counsel the pre-dismissal warning Ball requires,  we VACATE and REMAND for further proceedings.